250 N.W.2d 639 (1977)
197 Neb. 683
STATE of Nebraska, Appellee,
v.
Jessie L. STAHL, Appellant.
No. 40859.
Supreme Court of Nebraska.
February 16, 1977.
Robert W. Smith, Neligh, for appellant.
Paul L. Douglas, Atty. Gen., J. Kirk Brown, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C.J., and SPENCER, BOSLAUGH, McCOWN, NEWTON, CLINTON, and BRODKEY, JJ.
WHITE, Chief Justice.
The defendant was charged with assault with intent to kill, wound, or maim, assault with intent to inflict bodily injury, and assaulting or resisting a law enforcement officer. The defendant entered a plea of nolo contendere to the charge of assault with intent to inflict great bodily injury and was found guilty by the District Court. Pursuant to a plea bargain, the other two charges were dismissed. The District Court sentenced the defendant to a term of 2 to 5 years' imprisonment in the Nebraska Penal and Correctional Complex. We affirm the judgment and sentence of the District Court.
The sole issue on appeal is whether or not the defendant's sentence is excessive. The defendant contends that he should have received probation. "This court will not overturn an order or sentence of the trial court which denies probation unless there has been an abuse of discretion." State v. Swails, 195 Neb. 406, 238 N.W.2d 246 (1976).
The record shows that the defendant has a lengthy record. He has been placed on probation several times previously, yet continued his criminal course of conduct. The District Court specifically concluded that there was a substantial risk that the defendant would engage in criminal conduct if placed on probation. The felony offenses *640 which the defendant was charged with were crimes involving violence. A sentence imposed within statutory limits will not be disturbed on appeal absent an abuse of discretion. State v. Holloman, 197 Neb. 139, 248 N.W.2d 15 (1976).
The judgment and sentence of the District Court are correct and are affirmed.
AFFIRMED.